Citation Nr: 1736459	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD) (also claimed as emphysema), to include as due to asbestos exposure and as secondary to service-connected generalized anxiety disorder.

2.  Entitlement to service connection for pleural plaques, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967 and from January 1991 to July 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In February 2012 and April 2014, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board also notes that, in February 2012, it had separately remanded two issues
pertaining to the payment or reimbursement of unauthorized medical expenses.  However, those issues have not yet been recertified to the Board, and it is unclear as to whether the AOJ may still be developing or adjudicating them.  Accordingly, those issues will not be addressed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will
notify the Veteran if further action is required


REMAND

In an August 2008 asbestos questionnaire, the Veteran reported that he did not have any exposure to asbestos prior to service.  He stated that he was exposed to asbestos during boot camp, on a berthing ship in Vietnam, and while cleaning out old French barracks.  He also listed his job after service as a laborer.  He stated that his exposure to asbestos after service was unknown.  However, during a November 2002 VA pulmonary consultation, the Veteran reported that he performed a variety of manual labor jobs before injuring his back in 1991, including drilling and blasting of rock without respiratory protection.  He also related that he worked in the early 1970s installing asbestos building spray-on type insulation and removed asbestos insulation with only a surgical mask for respiratory protection from 1987 to 1990.  Further, he stated that he smoked an average of one tin can of pipe tobacco every month to six weeks from age 17 to 51.  In addition, in a September 2008 private treatment record, it was noted that the Veteran reported working in construction in the past and described one instance during which he worked directly with asbestos.  He also indicated that he worked on ships for a number of years where there was probably asbestos present.

Private medical records indicate diagnoses related to pleural plaques.  In addition, private physicians reported that the pleural plaques and mild pleural thickening were consistent with asbestos exposure. See, e.g., April 2004 private treatment note, July 2006 private pulmonary consultation, May 2008 private treatment note, and June 2008 private pulmonary consultation.  However, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his pleural plaques.  Therefore, a remand is needed to afford the Veteran a VA examination and to obtain a medical opinion.

In addition, as the Veteran served in the United States Navy for his first period of active service, the AOJ should contact the Naval Sea Systems Command (NAVSEA) to attempt to verify his claimed in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for pulmonary disorders. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records, including any VA medical records from the VA Medical Centers in Togus, Maine, and Tampa, Florida.

2.  The AOJ should contact NAVSEA or any other appropriate entity to attempt to verify the Veteran's alleged in-service asbestos exposure while assigned to the Naval Support Activity in Da Nang, Republic of Vietnam.  The AOJ should include the Veteran's confirmed assignments, his military occupational specialty, and any relevant service records as part of this request, as appropriate.  All attempts and responses should be documented in the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current pleural plaques.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any pulmonary disorder that has been present during the appeal period.  The Veteran has been documented as having pleural plaques and a pulmonary nodule.

For each pulmonary disorder identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and exposure therein.

It is noted that the Veteran has alleged in-service asbestos exposure during boot camp, on a berthing ship in Vietnam, and while cleaning out old French barracks.  A copy of his service personnel records confirm his service at Naval Support Activities in Da Nang, Republic of Vietnam.  The examiner should consider any additional evidence obtained on remand from NAVSEA regarding whether the Veteran's alleged asbestos exposure is verified.

In rendering his or her opinion, the examiner is also asked to specifically address the Veteran's contentions that his various exposures contributed to the onset of his current pulmonary problems, aside from his history of pipe and occasional cigarette smoking and post-service employment as a laborer and blaster in the quarry industry in Connecticut and work installing and removing asbestos from buildings in the 1970s and from 1987 to 1990.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



